                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
         Plaintiff,                                )
                                                   )
 v.                                                )         NO. 3:20-cv-00879
                                                   )         JUDGE RICHARDSON
 $155,900.00 UNITED STATES                         )
 CURRENCY,                                         )
                                                   )
         Defendant.                                )


                          ORDER AND MEMORANDUM OPINION

        Pending before the Court is Plaintiff’s Motion for Summary Judgment (Doc. No. 12,

“Motion”) against would-be claimant Delandzro Lewis, to which no response has been timely

filed. If no response is timely filed, a motion shall be deemed to be unopposed. Local Rule 7.01

(a)(3). In addition, if a timely response to a moving party’s statement of material facts is not filed,

the asserted facts shall be deemed undisputed for purposes of summary judgment. Local Rule

56.01(f).

        The Court may not grant Plaintiff’s Motion solely because Lewis failed to respond,

however. Mullenix v. Eastman Chemical Co., 237 F. Supp. 3d 695, 710 (E.D. Tenn. 2017). The

Court, at a minimum, is required to examine Plaintiff’s Motion for Summary Judgment to ensure

that it has discharged its initial burden. Chrzan v. Mackay, Case No. 1:19-cv-116, 2020 WL

7774741, at *2 (W.D. Mich. Nov. 30, 2020) (citing Miller v. Shore Fin. Servs., Inc., 141 F. App’x

417, 419 (6th Cir. 2005)).

        The Court has reviewed Plaintiff’s Motion, accompanying memorandum (Doc. No. 13),

Statement of Undisputed Facts (Doc. No. 14) and the file. The facts, which are deemed undisputed




      Case 3:20-cv-00879 Document 15 Filed 02/26/21 Page 1 of 3 PageID #: 109
for purposes of the Motion, demonstrate that Delandzro Lewis has not filed a verified claim in this

action, despite being given additional time in which to do so. (Doc. No. 14 at ¶¶ 7-8; Doc. No. 11).

        Rule G(5)(a) of the Federal Rules of Civil Procedure’s Supplemental Rules for Admiralty

or Maritime Claims and Civil Forfeiture Actions (“Supp. R. G”) requires that anyone “who asserts

an interest in the defendant property [in a civil forfeiture action] may contest the forfeiture by filing

a claim in the court where the action is pending.” Supp. R. G(5)(a)(i). The claim must identify the

specific property claimed, identify the claimant and state the claimant's interest in the property, be

signed by the claimant under penalty of perjury, and be served on the government in the specified

way. Supp. R. G(5)(a)(i)(A)–(D). The verified claim must also be timely filed. Supp. R. G(5)(a)(ii).

        The Sixth Circuit “has repeatedly held that potential claimants must strictly comply with

Supp. R. G in order to have statutory standing to challenge a forfeiture action.” United States v.

One 2011 Porsche Panamera, 684 F. App’x 501, 506 (6th Cir. 2017) (citing cases). Under Supp.

R. G, before a would-be claimant can participate in a civil forfeiture action, he must first establish

standing to challenge the lawfulness of the seizure of property by demonstrating an interest in the

seized property sufficient to satisfy the Court of his standing as a claimant, which includes the

filing of a verified claim. United States v. $39,000.00 in U.S. Currency, 951 F.3d 740, 742 (6th

Cir. 2020). Timely filing of a claim would be within the time set forth in the notice of the action

or the time set by the Court. Supp. R. G 5(a)(ii).

        Here, the time set by the Court, December 30, 2020, has passed, and Lewis has not filed a

verified claim. Accordingly, the Court finds that Lewis lacks standing to participate in this action.

Plaintiff has carried its burden to demonstrate the absence of a disputed question of material fact

and a ground that would entitle it to judgment as a matter of law as to Lewis. Therefore, Plaintiff’s

Motion for Summary Judgment (Doc. No. 12) is GRANTED.
                                                     2



    Case 3:20-cv-00879 Document 15 Filed 02/26/21 Page 2 of 3 PageID #: 110
  IT IS SO ORDERED.

                                       ________________________________
                                       ELI RICHARDSON
                                       UNITED STATES DISTRICT JUDGE




                                   3



Case 3:20-cv-00879 Document 15 Filed 02/26/21 Page 3 of 3 PageID #: 111
